Citation Nr: 0005968	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-01 946A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error in its October 1997 decision denying 
waiver of recovery of loan guaranty indebtedness in the 
amount of $6,000.00 plus interest.  


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in February 1998 seeking the Board's review 
of an October 1997 Board decision denying waiver of recovery 
of loan guaranty indebtedness in the amount of $6,000.00 plus 
interest to determine whether that decision involved clear 
and unmistakable error (CUE).  

2.  By letter dated October 24, 1999, the Board received 
notice that the CUE review motion has been withdrawn.  


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of its October 1997 decision denying waiver of 
recovery of loan guaranty indebtedness in the amount of 
$6,000.00 plus interest to determine whether that decision 
involved CUE should be dismissed.  38 C.F.R. § 20.1404(f) 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 
38 C.F.R. § 20.1404(f) (1999), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).  


ORDER

The motion is dismissed without prejudice to refiling.  



		
	M. C. GRAHAM
Acting Member, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the 
United States Court of Appeals for Veterans Claims.  38 
U.S.C.A. § 7252 (West 1991 & Supp. 1999); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal 
an issue to the Court must first obtain a final BVA decision 
on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (1999).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.  


